Citation Nr: 0603220	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-07 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.H.




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1955 to 
December 1958.

This appeal is from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant seeks dependency and indemnity compensation 
(DIC), asserting the veteran's death from cancer was due to 
exposure to ionizing radiation during atmospheric atomic bomb 
tests in 1958.  She asserts that the official estimates of 
the veteran's radiation exposure on which VA based its 
decision in this case are inaccurately low.

The National Research Council (NRC) published a report on 
May 8, 2003, that found the methods the Defence Threat 
Reduction Agency (DTRA) used to calculate reconstructed dose 
estimates required under 38 C.F.R. § 3.311 are generally 
valid for estimating average dose exposure.  The NRC also 
found that the methodology used to calculate upper-bound 
doses for both external and inhaled exposures often 
underestimated exposure and were highly uncertain.  It has 
been VA policy in claims based on exposure to ionizing 
radiation denied prior to May 8, 2003, to request new dose 
estimates from DTRA based on the latest methodology.  See VBA 
Fast Letter 04-20 (Sep. 20, 2004).

VA completed all development of dose estimates for this case 
in August 2002.

Incidentally, the April 2001 rating decision referenced the 
veteran's service medical records as in the claims file.  
They are not as of this writing.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the service medical records 
referenced in the April 2001 rating 
decision.

2.  Request new dose estimates for the 
veteran from DTRA using the most recent 
methods of dose reconstruction.

3.  Resubmit the claims file to the Under 
Secretary for Benefits for all action 
required by 38 C.F.R. § 3.311(c) (2005).

4.  Readjudicate the claim at issue.  If 
it remains denied, provide the appellant 
and her representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

